Per Curiam.
The evidence offered by the plaintiff tended to establish that the transaction constituted a joint adventure. The plaintiff’s testimony together with the testimony of his attorney would, if believed, justify a finding that the agreement not only contemplated a sharing of profits but a contribution by the plaintiff of one-half of the capital required for the purchase of the merchandise which was the subject-matter of the joint adventure.
The judgment should be reversed and a new trial granted, with costs to the appellant to abide the event.
Present — Martin, P. J., Merrell, Townlet, Glennon and Untermyer, JJ.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.